Citation Nr: 0406543	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  95-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the left forehead.  

2.  Entitlement to service connection for major depression 
and post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for heart disease and 
hypertension.  

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to service connection for pilondial cysts.  

6.  Entitlement to service connection for a right foot 
disorder, including shortening of the right leg.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  He served in the Republic of Vietnam from June 1969 to 
February 1970.  His military occupational specialty (MOS) was 
supply clerk and his decorations were the Vietnam Campaign 
Medal, the Vietnam Service Medal and two Overseas Bars.  He 
received no decorations for valor.  

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

Since the most recent rating action in September 2002, 
granting a total disability rating based on individual 
unemployability (TDIU) and Dependent's Educational Assistance 
(DEA) under 38 U.S.C. Chapter 35, the veteran also has 
claimed entitlement to service connection for a cervical 
spine disorder secondary to an injury while in the military 
and for a bilateral foot disorder.  But these additional 
claims have not been adjudicated by the RO, much less denied 
and timely appealed.  So they are referred to the RO for 
appropriate development and consideration.

In a January 2003 VA Form 21-4138, Statement in Support of 
Claim, the veteran cancelled a travel board hearing scheduled 
for February 2003.  So his request for a travel Board hearing 
has been withdrawn.  38 C.F.R. § 20.704(e) (2003).  

The Board will decide the claims for service connection for 
residuals of a shell fragment wound of the left forehead as 
well as for major depression and PTSD.  Whereas, 
unfortunately, the Board must remand the remaining claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part concerning the remanded claims.


FINDINGS OF FACT

1.  The veteran was wounded in combat in Vietnam.  

2.  He has major depression and PTSD as well as a residual 
shell fragment wound on the left side of his forehead from 
his combat injuries in service.


CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound of the left side of 
the forehead were incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 
(2003).  

2.  Major depression and PTSD also were incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) and (f) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective on November 9, 2000, during the 
pendency of this appeal.  And the implementing regulations 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and implementing regulations essentially 
eliminate the requirement of submitting a well-grounded claim 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that a veteran must 
respond to a VCAA notice within 30 days and was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

Since the Board is granting the claims at issue in their 
entirety, the veteran is not prejudiced by the Board going 
ahead and doing this without first remanding these claims to 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Legal Analysis

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as a psychosis, including major 
depression, will be presumed to have been incurred in service 
if manifested to a compensable degree within 1 year after 
service. This presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related injury on the basis 
of lay statements, alone, but do not absolve a claimant from 
the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  38 U.S.C.A. § 1154(b) does not allow a 
combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



Residuals of a Shell Fragment Wound of the Left Forehead

The service medical records (SMRs) are negative for a combat 
injury.  However, a November 1994 operative report reflects 
that foreign bodies were excise from the site of a shrapnel 
wound, which the veteran has stated occurred during combat in 
Vietnam.  

The veteran's DD Form 214 and service personnel records 
indicate that his MOS during his tour of duty in Vietnam was 
a supply clerk.  However, the service personnel records also 
contain a recommendation for an award for valor, stating that 
he distinguished himself in military operations against a 
hostile force in Vietnam while performing duties outside of 
his MOS.  Also, the armed services Environmental Support 
Group (ESG) has reported that his unit underwent enemy 
attacks.  Accordingly, the Board concludes that he engaged in 
combat with the enemy and accepts his testimony and 
statements that his wound to the left side of his forehead 
was incurred in combat.  

Thus, service connection is warranted for the residuals of 
the shell fragment wound to the left side of the forehead.  

Major Depression and PTSD

Again, there is no question the veteran served both honorably 
and was injured during combat.  

The veteran has received almost continuous psychiatric 
treatment since about 1993.  Almost every report by VA and 
private physicians, psychologists, or mental health workers 
has indicated that he has PTSD and either dysthmia or major 
depression.  Also, the opinion of a February 1995 VA examiner 
was that the overall impression was that the veteran had had 
PTSD and associated chronic depression since his military 
service and that his depression was severe enough that it 
might well be considered a major depressive disorder.  While 
there is an absence of records reflecting psychiatric 
treatment for many years after service, all that is required 
is continuity of symptomatology following service, and not 
continuity of treatment.  Accordingly, continuity of symptom 
is established.  

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  See Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  This responsibility is more difficult when 
medical opinions diverge.  But, in this case is there no such 
diversity of medical opinions.  

Also, the Board is mindful that it cannot make its own 
independent medical determination.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Here, though, there are virtually no 
negative medical opinions as to whether the veteran has 
either PTSD or a depressive disorder.  Likewise, there are no 
medical opinions which even suggest that such disorders have 
an etiology other than his military service.  

Since there are only favorable and no negative medical 
opinions, the evidence supports granting service connection 
for major depression and PTSD.


ORDER

Service connection is granted for residuals of a shell 
fragment wound of the left forehead, as well as for major 
depression and PTSD.


REMAND

The veteran has been awarded Social Security disability 
benefits, but the medical records underlying that award are 
not on file.  The duty to assist the veteran includes 
obtaining these records.  Voerth v. West, 13 Vet. App. 117, 
121 (1999) (duty to obtain Social Security Administration 
(SSA) records exist once appellant submitted well grounded 
service connection claim).  

The veteran alleges that his heart disease is the result of a 
pulmonary disorder that, in turn, is due to exposure to Agent 
Orange while in Vietnam.  The report of a VA PTSD examination 
in February 1995 indicates he was hospitalized at the 
St. John's Hospital after service for treatment of pneumonia 
and underwent heart surgery at the St. Francis Hospital in 
1991.  So these records must be obtained, too.  

Also on file is VA Form 10-7131, dated in May 1972, 
indicating the veteran was hospitalized at the Brooklyn, New 
York, VA Medical Center (VAMC) in approximately March 1972 
for unspecified disability(ies).  Records of the 
hospitalization are not on file but are deemed to be in VA 
custody for adjudication purposes and must be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In the veteran's August 1994 notice of disagreement (NOD), VA 
Form 21-4138, he reported having had surgery at the Brooklyn 
VAMC in the summer of 1970 for a pilonidal cyst and also 
having been treated within one year after service discharge, 
in February 1970, for hemorrhoids at the Brooklyn VAMC or VA 
outpatient clinic on Ryerson Street.  While VA records since 
1992 are on file, VA medical records of these medical 
facilities beginning in 1970 have not been obtained.  

Also in his August 1994 NOD, the veteran indicated he was 
claiming entitlement to service connection for a right foot 
disorder, including shortening of his right leg.  In this 
regard, the June 1967 service induction examination noted 
that he complained of occasional pain in his right foot, 
which he had sprained prior to service, but this was found to 
be not disqualifying for military service.  Associated with 
the SMRs is a March 1968 statement from Dr. Michael 
Fontanetta relating that he had examined the veteran in 
October 1961 and that the diagnosis was a contusion and 
sprain of the right foot.  But the pre-service medical 
records of this physician have not been obtained.  

As well, the veteran was treated for complaints referable to 
his right foot during service and a July 1968 X-ray revealed 
possible erosion of the cuboid and cuneiform bones in his 
right foot.  In December 1968 it was noted that he had better 
than 1-inch shortening of his right lower extremity.  The 
February 1970 service separation examination revealed no 
abnormality of the right foot or right leg.  

No VA medical opinion has been obtained as to whether 
(assuming that disability of the right foot or right leg, or 
both, pre-existed military service) there was any increase in 
severity of right foot or right leg disabilities during 
service beyond their natural progression.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

In VAOGPREC 03-2003, issued on July 16, 2003, after the most 
recent Supplemental Statement of the Case (SSOC), it was 
held under VA's regulations as currently interpreted, if a 
condition was not noted at entry but is shown by clear and 
unmistakable evidence to have existed prior to entry, 
the burden then shifts to the claimant to show that the 
condition increased in severity during service.  Only if the 
claimant satisfies this burden will VA incur the burden of 
refuting aggravation by clear and unmistakable evidence.  
However, this General Counsel opinion went on to hold that 
rebutting the presumption of sound condition at service 
entrance, provided by 38 U.S.C.A. § 1111, requires a two-
pronged rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and 
a claimant is not required to show an 
in-service increase in disability before the second prong of 
this rebuttal standard attaches.  To the extent that 
38 C.F.R. § 3.304(b) states only the first prong, it is 
invalid.  

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).



In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  
38 U.S.C.A. § 1153 requires claimants to establish an 
increase in disability before VA incurs the burden of 
disproving aggravation in cases governed by the presumption 
of aggravation, while 38 U.S.C.A. § 1111 does not impose such 
a requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153.  
38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. 
§ 1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 
121 - 22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265 - 
66 (2003); and Martin v. Principi, 17 Vet. App. 342, 227 - 29 
(2003).  

In light of these new developments, the RO must reajudicate 
the claim of service connection for a right foot disorder, 
inclusive of shortening of the right leg, on the basis of 
aggravation.  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:  

1.  Ask the veteran to submit all relevant 
information and evidence, not previously 
submitted, in his possession which is relevant to 
the claims before the Board.  

2.  The RO should contact the SSA and obtain all 
medical records used in determining the veteran's 
entitlement to Social Security disability benefits 
as well as copies of any hearing transcripts, etc.  

3.  The RO should obtain and associate with the 
claim file all records of the veteran's VA 
outpatient treatment and hospitalizations since 
discharge from service in 1970 until 1992, to 
include records of his VA hospitalization at the 
Brooklyn VAMC in approximately 1972 and all VA 
outpatient treatment records since February 1970 
from the Ryseron VA outpatient facility.  

4.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his disability(ies) of the 
right foot and right leg prior to, during, and 
since his military service.  

Ask him to provide the names and addresses of all 
private clinical sources and approximate dates of 
treatment, evaluation or hospitalization for his 
heart disease, hypertension, hemorrhoids, and 
pilondial cysts since discharge from service in 
1970.  

Ask him to complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider he 
identifies.  This should include, but is not 
limited to, all records from Dr. Michael 
Fontanetta.  

Also obtain all records of private 
hospitalizations at the St. Joseph and St. Francis 
Hospital since the veteran service discharge in 
February 1970.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

The veteran should specifically be requested to 
provide the names and addresses of the treating 
physicians who have rendered diagnoses or 
opinions, including having simply verbally 
informed him, that his claimed disabilities are 
related to or due to his military service, 
to include having increased in severity during 
service.  

Also ask each treating source to provide a medical 
opinion or diagnosis concerning the etiology of 
the disabilities at issue-particularly insofar as 
whether any is related to the veteran's service in 
the military and, as to disability of the right 
foot and leg, whether it preexisted military 
service and underwent an increase in severity 
during military service beyond its natural 
progression.  

5.  Schedule the veteran for appropriate VA 
examinations to determine the nature, etiology and 
probable time of onset of his claimed 
disabilities.  Send the claims folder to the 
examiner for a review of the veteran's pertinent 
medical history.  The rationale for all diagnoses 
and opinions expressed should be discussed.  

The examiner(s) should indicate whether it is at 
least as likely as not that the claimed 
disabilities had their onset during military 
service.  

As to the right foot and right leg 
disability(ies), if there is no clear and 
unmistakable evidence that they preexisted 
military service and there is no clear and 
unmistakable evidence of an increase in severity 
thereof during service, the examiner should 
render an opinion indicating whether it is at 
least as likely as not that the disability(ies) 
first manifested during active service or is (or 
are) otherwise related to military service.  

If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

6.  The RO must review the claims folder and 
ensure that all notification and development 
required by the VCAA is completed. 

The RO should ensure the appellant has been 
provided adequate written notification of the 
information and evidence that (1) is necessary to 
substantiate the claim, (2) VA will seek to 
provide, (3) the claimant is expected to provide, 
and (4) inform him to provide any evidence in his 
possession that pertains to the claims that he 
has not already provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Veterans 
Claims Assistance Act of 2000 as codified at 
38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b) (2003).

7.  If any development is incomplete, including if 
the VA examiner(s) medical evaluation report(s) 
does not include the opinion requested, 
appropriate corrective action should be taken.  
38 C.F.R. § 4.2  

8.  Then, the RO should readjudicate the claims 
and as to the claim for service connection for 
disability of the right foot and right leg this 
claim must be readjudicated in light of the 
guidelines established in VAOGCPREC 32003.  If the 
benefits sought on appeal are not granted, send 
the veteran and his representative a Supplemental 
Statement of the Case and give them an opportunity 
to respond.  

Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.  No action is required of the appellant 
until notified.  The purpose of this remand is to 
obtain clarifying information and to ensure 
due process of law.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



